[exhibit104rra001.jpg]
EXHIBIT 10.4 REGISTRATION RIGHTS AGREEMENT BY AND AMONG LILIS ENERGY, INC. AND
THE VÄRDE PARTIES PARTY HERETO #5794930



--------------------------------------------------------------------------------



 
[exhibit104rra002.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS
.................................................................................................
- 1 - Section 1.01
Definitions...............................................................................................
- 1 - Section 1.02 Registrable
Securities..............................................................................
- 4 - ARTICLE II REGISTRATION RIGHTS
............................................................................. -
5 - Section 2.01 Shelf
Registration....................................................................................
- 5 - Section 2.02 Underwritten Shelf Offering
Requests.................................................... - 7 - Section 2.03
Delay and Suspension
Rights.................................................................. - 9 -
Section 2.04 Piggyback Registration Rights.
............................................................... - 9 - Section
2.05 Participation in Underwritten Offerings.
.............................................. - 11 - Section 2.06 Registration
and Sale Procedures. ......................................................... -
12 - Section 2.07 Cooperation by Holders.
....................................................................... - 14 -
Section 2.08 Restrictions on Public Sales by Holders.
.............................................. - 15 - Section 2.09 Expenses.
..............................................................................................
- 15 - Section 2.10 Indemnification and Contribution.
........................................................ - 15 - Section 2.11
Rule 144 Reporting.
.............................................................................. -
18 - Section 2.12 Transfer or Assignment of Registration Rights.
................................... - 18 - Section 2.13 Other Registration
Rights. .................................................................... -
18 - ARTICLE III MISCELLANEOUS
......................................................................................
- 19 - Section 3.01 Communications.
..................................................................................
- 19 - Section 3.02 Successors and
Assigns.........................................................................
- 19 - Section 3.03 Recapitalization, Exchanges, Etc. Affecting the Shares.
...................... - 19 - Section 3.04 Aggregation of Registrable
Securities. ................................................. - 20 - Section
3.05 Specific Performance.
........................................................................... - 20
- Section 3.06 Counterparts.
.........................................................................................
- 20 - Section 3.07 Headings.
..............................................................................................
- 20 - Section 3.08 Governing Law.
....................................................................................
- 20 - Section 3.09 Severability of Provisions.
.................................................................... - 21 -
Section 3.10 Entire Agreement.
.................................................................................
- 21 - Section 3.11 Amendment.
..........................................................................................
- 21 - Section 3.12 No Presumption.
...................................................................................
- 21 - Section 3.13 Obligations Limited to Parties to Agreement.
...................................... - 21 - Section 3.14 Independent Nature of
Holders’ Obligations. ....................................... - 22 - Section
3.15 Interpretation.
........................................................................................
- 22 - Annex A – Selling Stockholder Notice and Questionnaire -i-



--------------------------------------------------------------------------------



 
[exhibit104rra003.jpg]
REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this
“Agreement”) is made and entered into as of October 10, 2018, by and among Lilis
Energy, Inc., a Nevada corporation (the “Company”), and The Värde Fund VI-A,
L.P., Värde Investment Partners, L.P., The Värde Fund XI (Master), L.P., Värde
Investment Partners (Offshore) Master, L.P., The Värde Skyway Master Fund, L.P.
and The Värde Fund XII (Master), L.P. (each, a “Värde Party” and, collectively,
the “Värde Parties”). WHEREAS, this Agreement is made pursuant to the
Transaction Agreement, dated as of October 10, 2018 (the “Transaction
Agreement”), among the Company and the Värde Parties, pursuant to which the
Värde Parties acquired the Securities (as defined in the Transaction Agreement);
and WHEREAS, the Company has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Värde Parties pursuant to the
Transaction Agreement. NOW THEREFORE, in consideration of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each party hereto,
the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01
Definitions. Capitalized terms used herein without definition shall have the
meanings given to them in the Transaction Agreement. The terms set forth below
are used herein as so defined: “Agreement” has the meaning specified therefor in
the introductory paragraph of this Agreement. “Commission” means the U.S.
Securities and Exchange Commission, including the staff thereof as applicable.
“Common Share Price” means the volume weighted average closing price of the
Common Stock (as reported by the Primary Exchange on which the Common Stock is
then traded) for the ten (10) trading days immediately preceding the date on
which the determination is made (or, if such price is not available, as
determined in good faith by the Board of Directors). “Company” has the meaning
specified therefor in the introductory paragraph of this Agreement. “Company
Securities” has the meaning specified therefor in Section 2.04(c)(i). “Effective
Date” has the meaning specified therefor in Section 2.01(a). “Effectiveness
Period” has the meaning specified therefor in Section 2.01(e). - 1 -



--------------------------------------------------------------------------------



 
[exhibit104rra004.jpg]
“Expenses” has the meaning specified therefor in Section 2.10(a). “Holder” means
the record holder of any Registrable Securities; provided, that each record
holder of Purchased Shares or Exchanged Preferred Shares shall be deemed to be
the record holder of the Registrable Securities issuable upon conversion of such
Purchased Shares or Exchanged Preferred Shares for purposes of this definition
and all other references in this Agreement to holding or owning Registrable
Securities. “Indemnified Party” has the meaning specified therefor in Section
2.10(c). “Indemnifying Party” has the meaning specified therefor in Section
2.10(c). “January Registrable Securities” means the Registrable Securities, as
such term is defined in the January Registration Rights Agreement. “January
Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of January 31, 2018, by and among the Company and the purchasers party
thereto. “January Shelf Registration Statement” means the effective shelf
registration statement (File No.: 333-224378) filed by the Company pursuant to
the January Registration Rights Agreement. “Liquidated Damages” has the meaning
specified in Section 2.01(c). “Liquidated Damages Multiplier” means an amount
equal to the sum of (a) the aggregate purchase price for the Purchased Shares
pursuant to the Transaction Agreement and (b) the Exchange Amount. “Losses” has
the meaning specified therefor in Section 2.10(a). “Majority Holders” means, at
any time, the Holder or Holders of more than fifty percent (50%) of the
Registrable Securities at such time. “Managing Underwriter” means, with respect
to any Underwritten Offering, the lead book- running manager(s) of such
Underwritten Offering. “Other Securities” has the meaning specified therefor in
Section 2.04(c)(i). “Piggybacking Holder” has the meaning specified therefor in
Section 2.04(a). “Piggyback Underwritten Offering” has the meaning specified
therefor in Section 2.04(a). “Registration Default” has the meaning specified
therefor in Section 2.01(c). “Registration Default Period” has the meaning
specified therefor in Section 2.01(c). - 2 -



--------------------------------------------------------------------------------



 
[exhibit104rra005.jpg]
“Registrable Securities” means the Exchanged Common Shares and the Underlying
Shares, in each case until such Registrable Securities cease to be Registrable
Securities pursuant to Section 1.02. “Registrable Securities Amount” means the
Common Share Price times the number of applicable Registrable Securities.
“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel to
the Company and the independent public accountants for the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, and the reasonable fees and expenses of one
counsel for all Holders. “Registration Statement” means (a) the Shelf
Registration Statement and (b) any other registration statement of the Company
filed or to be filed with the Commission under the Securities Act in which
Registrable Securities are or, as the context requires, may be included in the
securities registered thereby pursuant to this Agreement. “Requesting Holder”
has the meaning specified therefor in Section 2.02(a). “Requesting Holder and
Shelf Piggybacking Holder Securities” has the meaning specified therefor in
Section 2.02(c)(i). “Rule 415 Limitation” has the meaning specified therefor in
Section 2.01(b). “Section 2.02 Maximum Number of Shares” has the meaning
specified therefor in Section 2.02(c). “Section 2.04 Maximum Number of Shares”
has the meaning specified therefor in Section 2.04(c). “Selling Expenses” means
all (a) underwriting fees, discounts and selling commissions allocable to the
sale of Registrable Securities, (b) transfer taxes allocable to the sale of the
Registrable Securities, (c) costs or expenses related to any roadshows conducted
in connection with the marketing of any Shelf Underwritten Offering, and (d)
fees and expenses of any counsel engaged by any Holder that are not expressly
included in Registration Fees. “Selling Holder” means a Holder selling
Registrable Securities pursuant to a Registration Statement. “Selling
Stockholder Questionnaire” has the meaning specified therefor in Section 2.07.
“Shelf Piggybacking Holder” has the meaning specified therefor in Section
2.02(b). - 3 -



--------------------------------------------------------------------------------



 
[exhibit104rra006.jpg]
“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a), subject to Section 2.01(f). “Shelf Underwritten Offering” has the
meaning specified therefor in Section 2.02(a). “Transaction Agreement” has the
meaning specified therefor in the recitals of this Agreement. “Underwritten
Offering” means an offering (including an offering pursuant to the Shelf
Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.
“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and Holders could
be named as selling security holders without the filing of a post-effective
amendment thereto (other than a post-effective amendment that becomes effective
upon filing) or (ii) a Registration Statement (other than the Shelf Registration
Statement), in each case relating to such Piggyback Underwritten Offering.
“Värde Party” and “Värde Parties” have the meaning specified therefor in the
introductory paragraph of this Agreement. Section 1.02 Registrable Securities.
Any Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has become effective
under the Securities Act and such Registrable Security has been sold or disposed
of pursuant to such Registration Statement; (b) such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) such Registrable Security is held
by the Company or one of its Subsidiaries; (d) such Registrable Security has
been sold or disposed of in a transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such Registrable Security
pursuant to Section 2.12; or (e) such Registrable Security becomes eligible for
resale without restriction and without volume limitations or the need for
current public information pursuant to any section of Rule 144 (or any similar
provision then in effect) under the Securities Act. Any security that has ceased
to be a Registrable Security shall not thereafter become a Registrable Security,
and any security that is issued or distributed in respect of a security that has
ceased to be a Registrable Security shall not be a Registrable Security. - 4 -



--------------------------------------------------------------------------------



 
[exhibit104rra007.jpg]
ARTICLE II REGISTRATION RIGHTS Section 2.01 Shelf Registration. (a) The Company
shall prepare and file with the Commission, and use commercially reasonable
efforts to cause to be declared effective as soon as practicable after the
filing thereof, but in no event later than April 10, 2019 (the “Effective
Date”), a Registration Statement under the Securities Act relating to the offer
and sale of all the Registrable Securities by the Holders thereof (the “Shelf
Registration Statement”) from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. Promptly following the effective date of the Shelf
Registration Statement, the Company shall notify the Holders of the
effectiveness thereof. (b) Notwithstanding anything in Section 2.01(a), if for
any reason the Commission does not permit the Company to include any or all of
the Registrable Securities in the initial Shelf Registration Statement due to
limitations on the use of Rule 415 under the Securities Act for the resale of
the Registrable Securities by the Holders (a “Rule 415 Limitation”), or the
Commission informs the Company that any of the Selling Holders would be deemed
to be statutory underwriters, the Company shall notify the Holders thereof and
use commercially reasonable efforts to promptly file amendments to the initial
Shelf Registration Statement as required by the Commission and/or withdraw the
initial Shelf Registration Statement and file a new registration statement on
Form S-3 or such other form available for registration of the Registrable
Securities as a secondary offering, in either case covering the maximum number
of Registrable Securities permitted to be registered by the Commission and avoid
the Selling Holders being deemed to be statutory underwriters; provided,
however, that prior to such amendment or subsequent Shelf Registration
Statement, the Company shall be obligated to use commercially reasonable efforts
to advocate with the Commission for the registration of all of the Registrable
Securities and against the Selling Holders’ being deemed statutory underwriters
in accordance with Commission guidance, including without limitation, the
Compliance and Disclosure Interpretation “Securities Act Rules” No. 612.09, and
the Securities Act. In the event the Company amends the initial Shelf
Registration Statement or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use commercially reasonable efforts to file
with the Commission, as promptly as allowed by the Commission, Commission
guidance or the Securities Act, one or more additional Shelf Registration
Statements covering those Registrable Securities not included in the initial
Shelf Registration Statement as amended or any subsequent Shelf Registration
Statement previously filed. The number of Registrable Securities that may be
included in each such Shelf Registration Statement shall be allocated among the
Holders thereof in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as is
necessary to avoid the Selling Holders being deemed to be statutory
underwriters. If the Commission requires the Company to name any Holder as a
statutory underwriter and such Holder does not consent thereto, then such
Holder’s Registrable Securities shall not be included on the Shelf Registration
Statement and the Company shall have no further obligations under this Section
2.01 or Section 2.02 with respect to the Registrable Securities held by such
Holder. (c) If (i) the Shelf Registration Statement required by Section 2.01(a)
does not become or is not declared effective by the Effective Date or (ii) the
Shelf Registration Statement is declared - 5 -



--------------------------------------------------------------------------------



 
[exhibit104rra008.jpg]
effective but (A) the Shelf Registration Statement shall thereafter be withdrawn
by the Company or shall become subject to an effective stop order issued
pursuant to Section 8(d) of the Securities Act suspending the effectiveness of
such Shelf Registration Statement (except as specifically permitted pursuant to
Section 2.03) without being succeeded by an additional Shelf Registration
Statement filed and declared effective within 3 Business Days, (B) the use of
any prospectus that is a part of the Shelf Registration Statement is suspended
pursuant to Section 2.03 in excess of the number of days permitted thereby or
(C) except as addressed by the foregoing clauses (A) and (B) or except as
expressly permitted by Section 2.03, the Shelf Registration Statement fails to
be available for the resale by the Holders of all the Registrable Securities
required to be included therein during the Effectiveness Period (each such event
referred to in clauses (i) and (ii), a “Registration Default” and each period
during which a Registration Default has occurred and is continuing, a
“Registration Default Period”), then each Holder shall be entitled to a payment
(with respect to each of the Holder’s pro rata share of Registrable Securities
as liquidated damages (which liquidated damages will not be exclusive of any
other remedies available in equity, including, without limitation, specific
performance) and not as a penalty), (x) for the first 90 days following the
occurrence of such Registration Default, an amount equal to 0.25% of the
Liquidated Damages Multiplier, which shall accrue daily, and (y) for each
non-overlapping 90-day period beginning on the 91st day thereafter, an amount
equal to the amount set forth in clause (x) plus an additional 0.25% of the
Liquidated Damages Multiplier for each subsequent 90 days (i.e., 0.5% for 91-180
days, 0.75% for 181-270 days, 1.0% for 271-360, etc.), which shall accrue daily,
up to a maximum amount equal to 2.5% of the Liquidated Damages Multiplier per
non-overlapping 90- day period (the “Liquidated Damages”), until such time as
such Registration Default is cured or there are no longer any Registrable
Securities outstanding. The Liquidated Damages shall be payable within 10
Business Days after the end of each such 90-day period in immediately available
funds to the account or accounts specified by the applicable Holders. Any amount
of Liquidated Damages shall be prorated for any period of less than 90 days
accruing during any period for which a Holder is entitled to Liquidated Damages
hereunder. (d) The Company may request a waiver of all or any portion of the
Liquidated Damages, which may be granted by the consent of the Majority Holders,
in their sole discretion, and which such waiver shall apply to all the Holders
of Registrable Securities. (e) The Shelf Registration Statement shall be on Form
S-3 (or any equivalent or successor form) under the Securities Act or, if Form
S-3 is not then available to the Company, on Form S-1 or such other form of
registration statements as is then available to effect a registration for resale
of the Registrable Securities; provided, however, that if the Company has filed
the Shelf Registration Statement on Form S-1 and subsequently becomes eligible
to use Form S-3 or any equivalent or successor form or forms, the Company shall
(i) file a post-effective amendment to the Shelf Registration Statement
converting such Registration Statement on Form S-1 to a Registration Statement
on Form S-3 or any equivalent or successor form or forms or (ii) withdraw the
Shelf Registration Statement on Form S-1 and file a subsequent Shelf
Registration Statement on Form S-3 or any equivalent or successor form or forms.
(f) Unless otherwise specifically stated herein, the term “Shelf Registration
Statement” shall refer individually to the initial Shelf Registration Statement
and to each subsequent Shelf Registration Statement, if any, filed pursuant to
Section 2.01(b) or Section 2.01(e). - 6 -



--------------------------------------------------------------------------------



 
[exhibit104rra009.jpg]
(g) The Company shall use commercially reasonable efforts to cause the Shelf
Registration Statement to remain effective, and to be supplemented and amended
to the extent necessary to ensure that the Shelf Registration Statement is
available for the resale of all the Registrable Securities by the Holders until
all of the Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”). (h) When effective, the Shelf Registration Statement
(including the documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (in the case of any prospectus
contained in the Shelf Registration Statement, in the light of the circumstances
under which such statements are made). (i) If the Majority Holders request in
writing, no later than the tenth Business Days after the Company makes available
to each Selling Holder complete drafts of the Shelf Registration Statement
pursuant to and in accordance with Section 2.06(b), that the Company include the
January Registrable Securities in the Shelf Registration Statement, then the
Company shall use commercially reasonable efforts to cause the January
Registrable Securities to be included in the Shelf Registration Statement;
provided, that such inclusion is permitted under applicable Law and would not,
in the good faith determination of the Board of Directors, affect the Company in
a manner that is materially adverse to the Company. In the event the January
Registrable Securities and any other securities covered by the January Shelf
Registration Statement are included in the Shelf Registration Statement at the
time it becomes effective, the Company shall, contemporaneously with such
effectiveness, remove such securities from the January Shelf Registration
Statement. Section 2.02 Underwritten Shelf Offering Requests. (a) In the event
that any Holder or group of Holders elects to dispose of Registrable Securities
under the Shelf Registration Statement pursuant to an Underwritten Offering and
reasonably expects gross proceeds of at least $20,000,000 from such Underwritten
Offering (including proceeds attributable to any Registrable Securities included
in such Underwritten Offering by any Shelf Piggybacking Holders), the Company
shall, at the request (a “Shelf Underwritten Offering Request”) of such Holder
or Holders (in such capacity, a “Requesting Holder”), enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of securities by
the Company with the underwriter or underwriters selected pursuant to Section
2.02(d) and shall take all such other reasonable actions as are requested by the
Managing Underwriter of such Underwritten Offering and/or the Requesting Holders
in order to expedite or facilitate the disposition of, subject to Section
2.02(c), such Registrable Securities and the Registrable Securities requested to
be included by any Shelf Piggybacking Holder (a “Shelf Underwritten Offering”);
provided, however, that the Company shall have no obligation to facilitate or
participate in more than one Shelf Underwritten Offering in any 180-day period
or more than two Shelf Underwritten Offerings per calendar year. (b) If the
Company receives a Shelf Underwritten Offering Request, it will give written
notice of such proposed Shelf Underwritten Offering to each Holder (other than
the Requesting Holder) that, together with such Holder’s Affiliates, holds at
least $5,000,000 of Registrable - 7 -



--------------------------------------------------------------------------------



 
[exhibit104rra010.jpg]
Securities calculated based on the Registrable Securities Amount, which notice
shall be held in strict confidence by such Holders and shall include the
anticipated filing date of the related Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Shelf Underwritten Offering, and of such Holders’ rights under this Section
2.02(b). Such notice shall be given promptly (and in any event at least five
Business Days before the filing of the Underwritten Offering Filing or two
Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering); provided, that if
the Shelf Underwritten Offering is a bought or overnight Underwritten Offering
and the Managing Underwriter advises the Company and the Requesting Holder that
the giving of notice pursuant to this Section 2.02(b) would adversely affect the
offering, no such notice shall be required (and such Holders shall have no right
to include Registrable Securities in such bought or overnight Underwritten
Offering); and provided further, that the Company shall not so notify any such
other Holder that has notified the Company (and not revoked such notice)
requesting that such Holder not receive notice from the Company of any proposed
Shelf Underwritten Offering. Each such Holder shall then have four Business Days
(or one Business Day in the case of a bought or overnight Underwritten Offering)
after the date on which the Holders received notice pursuant to this Section
2.2(b) to request inclusion of Registrable Securities in the Shelf Underwritten
Offering (which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Holder and include such other
information as is requested pursuant to clause (i) of Section 2.05(c)) (any such
Holder making such request, a “Shelf Piggybacking Holder”). If no request for
inclusion from a Holder is received within such period, such Holder shall have
no further right to participate in such Shelf Underwritten Offering. (c) If the
Managing Underwriter of the Shelf Underwritten Offering shall inform the Company
and the Requesting Holders in writing, with a copy to be provided upon request
to any Shelf Piggybacking Holder, of its belief that the number of Registrable
Securities requested to be included in such Shelf Underwritten Offering by the
Requesting Holders and any Shelf Piggybacking Holders (and any other shares of
Common Stock requested to be included by any other Persons having registration
rights with respect to such offering) would materially adversely affect such
offering, then the Company shall include in the applicable Underwritten Offering
Filing, to the extent of the total number of Registrable Securities that the
Company is so advised can be sold in such Shelf Underwritten Offering without so
materially adversely affecting such offering (the “Section 2.02 Maximum Number
of Shares”), Registrable Securities in the following priority: (i) First, all
Registrable Securities that the Requesting Holder and Shelf Piggybacking Holders
requested to be included therein (the “Requesting Holder and Shelf Piggybacking
Holder Securities”) (pro rata among the Requesting Holders and Shelf
Piggybacking Holders based on the number of Registrable Securities each
requested to be included; and (ii) Second, to the extent that the number of
Requesting Holder and Shelf Piggybacking Holder Securities is less than the
Section 2.02 Maximum Number of Shares, the shares of Common Stock requested to
be included by any other Persons having registration rights with respect to such
offering, pro rata among such other Persons based on the number of shares of
Common Stock each requested to be included. - 8 -



--------------------------------------------------------------------------------



 
[exhibit104rra011.jpg]
(d) The Company shall select the Managing Underwriter and any other underwriters
in connection with such Shelf Underwritten Offering. The Requesting Holders
shall determine the pricing of the Registrable Securities offered pursuant to
any Shelf Underwritten Offering and the applicable underwriting discounts and
commissions and determine the timing of any such Shelf Underwritten Offering,
subject to Section 2.03. Section 2.03 Delay and Suspension Rights.
Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Securities are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Securities
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Securities), in each case for a period of up to 60 days, if the
Company determines (i) that such delay or suspension is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (ii) that such registration or offering
would render the Company unable to comply with applicable securities laws or (C)
that such registration or offering would require disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential (any such period, a “Suspension Period”); provided, however, that
in no event shall any Suspension Periods collectively exceed an aggregate of 120
days in any twelve-month period. Section 2.04 Piggyback Registration Rights. (a)
Subject to Section 2.04(c), if the Company at any time proposes to file an
Underwritten Offering Filing for an Underwritten Offering of shares of Common
Stock for its own account or for the account of any other Persons who have or
have been granted registration rights (a “Piggyback Underwritten Offering”), it
will give written notice of such Piggyback Underwritten Offering to each Holder
that, together with such Holder’s Affiliates, holds at least the $5,000,000 of
Registrable Securities calculated based on the Registrable Securities Amount,
which notice shall be held in strict confidence by such Holders and shall
include the anticipated filing date of the Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Piggyback Underwritten Offering, and of such Holders’ rights under this
Section 2.04(a). Such notice shall be given promptly (and in any event at least
five Business Days before the filing of the Underwritten Offering Filing or two
Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering); provided, that if
the Piggyback Underwritten Offering is a bought or overnight Underwritten
Offering and the Managing Underwriter advises the Company that the giving of
notice pursuant to this Section 2.04(a) would adversely affect the offering, no
such notice shall be required (and such Holders shall have no right to include
Registrable Securities in such bought or overnight Underwritten Offering). Each
such Holder shall then have four Business Days (or one Business Day in the case
of a bought or overnight Underwritten Offering) after the date on - 9 -



--------------------------------------------------------------------------------



 
[exhibit104rra012.jpg]
which the Holders received notice pursuant to this Section 2.04(a) to request
inclusion of Registrable Securities in the Piggyback Underwritten Offering
(which request shall specify the maximum number of Registrable Securities
intended to be disposed of by such Holder and include such other information as
is requested pursuant to clause (i) of Section 2.05(c)) (any such Holder making
such request, a “Piggybacking Holder”). If no request for inclusion from a
Holder is received within such period, such Holder shall have no further right
to participate in such Piggyback Underwritten Offering. Subject to Section
2.04(c), the Company shall use commercially reasonable efforts to include in the
Piggyback Underwritten Offering all Registrable Securities that the Company has
been so requested to include by the Piggybacking Holders; provided, however,
that if, at any time after giving written notice of a proposed Piggyback
Underwritten Offering pursuant to this Section 2.04(a) and prior to the
execution of an underwriting agreement with respect thereto, the Company or such
other Persons who have or have been granted registration rights, as applicable,
shall determine for any reason not to proceed with or to delay such Piggyback
Underwritten Offering, the Company shall give written notice of such
determination to the Piggybacking Holders (which such Holders will hold in
strict confidence) and (i) in the case of a determination not to proceed, shall
be relieved of its obligation to include any Registrable Securities in such
Piggyback Underwritten Offering (but not from any obligation of the Company to
pay the Registration Expenses in connection therewith), and (ii) in the case of
a determination to delay, shall be permitted to delay inclusion of any
Registrable Securities for the same period as the delay in including the shares
of Common Stock to be sold for the Company’s account or for the account of such
other Persons who have or have been granted registration rights, as applicable.
(b) Each Holder shall have the right to withdraw its request for inclusion of
its Registrable Securities in any Piggyback Underwritten Offering at any time
prior to the execution of an underwriting agreement with respect thereto by
giving written notice to the Company of its request to withdraw. (c) If the
Managing Underwriter of the Piggyback Underwritten Offering shall inform the
Company of its belief that the number of Registrable Securities requested to be
included in such Piggyback Underwritten Offering, when added to the number of
shares of Common Stock proposed to be offered by the Company or such other
Persons who have or have been granted registration rights (and any other shares
of Common Stock requested to be included by any other Persons having
registration rights on parity with the Piggybacking Holders with respect to such
offering), would materially adversely affect such offering, then the Company
shall include in such Piggyback Underwritten Offering, to the extent of the
total number of securities which the Company is so advised can be sold in such
offering without so materially adversely affecting such offering (the “Section
2.04 Maximum Number of Shares”), shares of Common Stock in the following
priority: (i) First, if the Piggyback Underwritten Offering is for the account
of the Company, all shares of Common Stock that the Company proposes to include
for its own account (the “Company Securities”) or, if the Piggyback Underwritten
Offering is for the account of any other Persons who have or have been granted
registration rights, all shares of Common Stock that such Persons propose to
include (the “Other Securities”); and - 10 -



--------------------------------------------------------------------------------



 
[exhibit104rra013.jpg]
(ii) Second, if the Piggyback Underwritten Offering is for the account of the
Company, to the extent that the number of Company Securities is less than the
Section 2.04 Maximum Number of Shares, the shares of Common Stock requested to
be included by the Piggybacking Holders; and holders of any other shares of
Common Stock requested to be included by Persons having rights of registration
on parity with the Piggybacking Holders with respect to such offering, pro rata
among the Piggybacking Holders and such other holders based on the number of
shares of Common Stock each requested to be included and, if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, to the extent that the number of Other
Securities is less than the Section 2.04 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Piggybacking Holders, pro rata
among the Piggybacking Holders. (d) The Company or the other Persons who have or
have been granted registration rights initiating such Piggyback Underwritten
Offering (if so entitled pursuant to such registration rights), as applicable,
shall select the underwriters in any Piggyback Underwritten Offering and shall
determine the pricing of the shares of Common Stock offered pursuant to any
Piggyback Underwritten Offering, the applicable underwriting discounts and
commissions and the timing of any such Piggyback Underwritten Offering. Section
2.05 Participation in Underwritten Offerings. (a) In connection with any
Underwritten Offering contemplated by Section 2.02 or Section 2.04, the
underwriting agreement into which each Selling Holder and the Company shall
enter into shall contain such representations, covenants, indemnities (subject
to Section 2.10) and other rights and obligations as are customary in
Underwritten Offerings by the Company. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder’s authority to enter into such underwriting agreement and to
sell, and information provided by such Selling Holder for inclusion in the
Registration Statement relating thereto and its ownership of, the securities
being registered on its behalf, its intended method of distribution and any
other representation required by law. (b) Any participation by Holders in a
Piggyback Underwritten Offering shall be in accordance with the plan of
distribution of (i) the Company, if such Piggyback Underwritten Offering is for
the account of the Company, or (ii) any other Persons who have or have been
granted registration rights, if the Piggyback Underwritten Offering is for the
account of such other Persons. (c) In connection with any Piggyback Underwritten
Offering in which any Holder has the right to include Registrable Securities
pursuant to Section 2.04, such Holder agrees (i) to supply any information
reasonably requested by the Company in connection with the preparation of a
Registration Statement and/or any other documents relating to such registered
offering (including a Selling Stockholder Questionnaire) and (ii) to execute and
deliver any agreements and instruments being executed by all holders on
substantially the same terms reasonably requested by the Company or the Managing
Underwriter, as applicable, to effectuate such registered offering, including,
without limitation, underwriting agreements (subject to Section 2.05(a)),
custody - 11 -



--------------------------------------------------------------------------------



 
[exhibit104rra014.jpg]
agreements, lock-up agreements pursuant to which such Holder agrees not to sell
or purchase any securities of the Company for the same period of time following
the registered offering as is agreed to by the Company and the other
participating holders or such shorter period as the Managing Underwriter shall
agree to, powers of attorney and questionnaires. (d) If the Company or the
Managing Underwriter, as applicable, requests that the Holders take any of the
actions referred to in clause (ii) of Section 2.05(c), the Holders shall take
such action promptly but in any event within two Business Days following the
date of such request. Section 2.06 Registration and Sale Procedures. In
connection with its obligations under this Article II and with respect to each
Registration Statement that includes Registrable Securities, the Company will:
(a) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement;
(b) make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement, any prospectus used in
connection therewith or any supplement or amendment thereto, upon request,
copies of reasonably complete drafts of all such documents proposed to be filed
(including exhibits and each document incorporated by reference therein to the
extent then required by the rules and regulations of the Commission), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement,
prospectus or supplement or amendment thereto, and (ii) such number of copies of
the Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered thereby; (c) if applicable, use commercially reasonable
efforts to register or qualify the Registrable Securities covered by the
Registration Statement under the securities or blue sky laws of such
jurisdictions as the Selling Holders shall reasonably request; provided,
however, that the Company will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify, take
any action that would subject the Company to any material tax in any such
jurisdiction where it is not then so subject, or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject; (d) promptly notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered by any of them under the
Securities Act, of (i) the filing of the Registration Statement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to the Registration Statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in - 12 -



--------------------------------------------------------------------------------



 
[exhibit104rra015.jpg]
clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any prospectus or prospectus
supplement thereto; (e) (i) immediately notify each Selling Holder, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (A) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which such statements were
made); (B) the issuance or express threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement, or the
initiation of any proceedings for that purpose; or (C) the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction; and (ii) following the provision of such notice,
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;
(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement; (g)
otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder; (h) cause all such
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which
similar securities issued by the Company are then listed; (i) use commercially
reasonable efforts to cause the Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company to enable the Selling
Holders to consummate the disposition of such Registrable Securities; (j)
provide a transfer agent and registrar for all Registrable Securities covered by
such registration statement not later than the effective date of the
Registration Statement; (k) if requested by a Selling Holder, (i) incorporate in
a prospectus supplement or post- effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with - 13 -



--------------------------------------------------------------------------------



 
[exhibit104rra016.jpg]
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering and (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; (l) in connection with an Underwritten Offering, use
commercially reasonable efforts to provide to each Selling Holder a copy of any
auditor “comfort” letters, customary legal opinions or reports of the
independent petroleum engineers of the Company relating to the oil and gas
reserves of the Company, in each case that have been provided to the Managing
Underwriter in connection with the Underwritten Offering; and (m) make available
for inspection by any Selling Holder of Registrable Securities, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by any such holder or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement; provided, that the Company need not disclose any
non-public information to any such person unless and until such person has
entered into a confidentiality agreement with the Company. Each Selling Holder,
upon receipt of notice from the Company of the happening of any event of the
kind described in subsection (e) of this Section 2.06, shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.06 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice. Section 2.07 Cooperation by Holders. The Company shall have no
obligation to include Registrable Securities of a Holder in a Registration
Statement who has failed to furnish, within five Business Days of a request by
the Company, such information that the Company determines, after consultation
with its counsel, is reasonably required in order for the Registration Statement
or prospectus supplement, as applicable, to comply with the Securities Act. The
Company may require each Holder to furnish to the Company a written statement as
to the number of shares of Common Stock beneficially owned by such Holder.
Without limiting the foregoing, with respect to the Shelf Registration
Statement, each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Stockholder Questionnaire”) on a date that is not less than 45 days after the
Closing Date or three Business Days following the date on which such Holder
receives draft materials in accordance with Section 2.06(b). - 14 -



--------------------------------------------------------------------------------



 
[exhibit104rra017.jpg]
Section 2.08 Restrictions on Public Sales by Holders. Each Holder agrees not to
effect any public sale or distribution of Registrable Securities for a period of
up to 60 days following completion of an Underwritten Offering of equity
securities by the Company; provided that (i) the Company gives written notice to
such Holder of the date of the commencement and termination of such period with
respect to any such Underwritten Offering and (ii) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters of such Underwritten Offering on the
Company or on the officers or directors or any other shareholder of the Company
on whom a restriction is imposed and (iii) the restrictions set forth in this
Section 2.08 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Selling Holder; provided further, that this
Section 2.08 shall not apply to any Holder that, together with such Holder’s
Affiliates, holds less than 5% of the outstanding shares of Common Stock.
Section 2.09 Expenses. The Company will pay all reasonable Registration Expenses
as determined in good faith. Each Selling Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder. Section 2.10 Indemnification and Contribution. (a) Indemnification by
the Company. The Company will indemnify and hold harmless each Selling Holder,
its directors, officers managers, employees, investment managers, agents and
Affiliates and each other Person, if any, who controls such Selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any losses, claims, damages or liabilities, joint
or several (collectively, “Losses”) to which such Selling Holder or any such
director, officer or controlling person may become subject, under the Securities
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement or any preliminary prospectus, free writing
prospectus or final prospectus contained therein or related thereto, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus, in the light
of the circumstances under which such statements were made), or (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulations promulgated
under the Securities Act, the Exchange Act or any state securities law
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance
required under this Agreement, and the Company will reimburse such Selling
Holder and each such director, officer, manager, employee, investment manager,
agent, Affiliate and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such Losses, actions or proceedings (collectively, “Expenses”); provided that
the Company shall not be liable in any such case to the extent that any such
Losses or Expenses arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary prospectus, free writing prospectus, final prospectus,
amendment or supplement in reliance upon - 15 -



--------------------------------------------------------------------------------



 
[exhibit104rra018.jpg]
and in conformity with information furnished to the Company in writing or
electronically by or on behalf of such Selling Holder expressly for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder. (b) Indemnification by Selling
Holders. Each Selling Holder, severally and not jointly, will indemnify and hold
harmless the Company, each director of the Company, its directors and officers
and each other Person, if any, who controls the Company within the meaning of
the Section 15 of the Securities Act or Section 20 of the Exchange from and
against any Losses to which the Company or any such director, officer or
controlling person may become subject, under the Securities Act or otherwise,
and will reimburse them for any Expenses reasonably incurred by any of them (in
each case in the same manner and to the same extent as set forth in Section
2.10(a)), insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) or Expenses arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement or any preliminary prospectus, free writing
prospectus or final prospectus contained therein or related thereto, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus, in the light
of the circumstances under which such statements were made), if such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with information furnished to the Company in writing or
electronically by or on behalf of such Selling Holder expressly for use in the
preparation thereof (it being understood that any Selling Stockholder
Questionnaire furnished by such Selling Holder is furnished expressly for this
purpose). Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Selling Holder. (c) Notices of Claims; Indemnification Procedures. In
case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 2.10(a) or Section 2.10(b), such Person (the “Indemnified
Party”) shall promptly notify the Person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing (provided that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.10, except to the
extent the Indemnifying Party is actually prejudiced by such failure to give
notice), and the Indemnifying Party shall be entitled to participate in such
proceeding and, unless in the reasonable opinion of outside counsel to the
Indemnified Party a conflict of interest between the Indemnified Party and
Indemnifying Party may exist in respect of such claim, to assume the defense
thereof jointly with any other Indemnifying Party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such Indemnified
Party, and after notice from the Indemnifying Party to such Indemnified Party
that it so chooses, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal or other Expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the Indemnifying Party
fails to assume the defense or employ counsel reasonably satisfactory to the
Indemnified Party, (ii) if such Indemnified Party who is a defendant in any
action or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal - 16 -



--------------------------------------------------------------------------------



 
[exhibit104rra019.jpg]
defenses available to such Indemnified Party that are not available to the
Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties (plus one firm of local counsel for
all Indemnified Parties in each relevant jurisdiction)), and the Indemnifying
Party shall be liable for any Expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Party. (d) Contribution. (i) If the
indemnification provided for in this Section 2.10 is unavailable to an
Indemnified Party in respect of any Losses in respect of which indemnity is to
be provided hereunder, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall to the fullest extent permitted by law contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company (on the one hand) and any Selling Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. (ii) The Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 2.10(d) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in Section 2.10(d)(i). The amount paid or payable by
an Indemnified Party as a result of the Losses referred to in Section 2.10(d)(i)
shall be deemed to include, subject to the limitations set forth above, any
Expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. (e) Limitation of Holders’
Liability. Notwithstanding the provisions of this Section 2.10, no Holder shall
be liable for indemnification or contribution pursuant to this Section 2.10 for
any amount in excess of the net proceeds received by such Holder from the sale
of Registrable Securities pursuant to a Registration Statement. - 17 -



--------------------------------------------------------------------------------



 
[exhibit104rra020.jpg]
(f) Indemnification Payments. The indemnification and contribution required by
this Section 2.10 shall be made by periodic payments of the amount of any such
Losses or Expenses as and when bills are received or such Losses or Expenses are
incurred. Section 2.11 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to: (a) make and keep public
information regarding the Company available, as those terms are understood and
defined in Rule 144 under the Securities Act, at all times from and after the
date hereof; (b) file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act at all times from and after the date hereof; and (c) so long as a
Holder owns any Registrable Securities, furnish, unless otherwise available via
EDGAR, to such Holder forthwith upon request a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration. Section 2.12 Transfer or Assignment of Registration
Rights. The rights to cause the Company to register Registrable Securities
granted to the Holders by the Company under this Article II may be transferred
or assigned by the Holders to one or more transferees or assignees of
Registrable Securities; provided, however, that (a) unless the transferee or
assignee is an Affiliate of, and after such transfer or assignment continues to
be an Affiliate of, the transferee, the number of Registrable Securities
transferred or assigned to such transferee or assignee, together with any other
Registrable Securities held by such transferee or assignee, shall be at least
$5,000,000 in Registrable Securities calculated based on the Registrable
Securities Amount, (b) the Company is given written notice prior to such
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the Registrable Securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of the transferor under this Agreement. Section 2.13 Other
Registration Rights. From and after the date hereof, the Company shall not,
without the prior written consent of the Majority Holders, enter into any
agreement with any current or future holder of any securities of the Company
that would allow such current or future holder to require the Company to include
securities in any registration statement filed by the Company for such Holders
on a basis other than pari passu with, or expressly subordinate to, the
piggyback rights of the Holders hereunder; provided, that in no event shall the
Company enter into any agreement that would permit another holder of securities
of the Company to participate on a pari passu basis (in terms of priority of
cut- - 18 -



--------------------------------------------------------------------------------



 
[exhibit104rra021.jpg]
back based on advice of underwriters) with a Requesting Holder or a Shelf
Piggybacking Holder in a Shelf Underwritten Offering. ARTICLE III MISCELLANEOUS
Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by electronic mail, courier
service or personal delivery: (a) if to a Värde Party, to such Värde Party at
its notice address set forth in the Transaction Agreement; (b) if to any Holder
other than a Värde Party, to such Holder at the address provided pursuant to
Section 2.12; and (c) if to the Company, to it at: 1800 Bering Drive, Suite 510
Houston, Texas 77057 Attn: Christa Garrett Email: CGarrett@lilisenergy.com ; or,
in each case, to such other address for such party as shall have been
communicated by such party by like notice. All such notices and communications
shall be deemed to have been received at the time delivered by hand, if
personally delivered; when receipt acknowledged, if sent by electronic mail; and
when actually received, if sent by courier service. Section 3.02 Successors and
Assigns. This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties, including subsequent
Holders of Registrable Securities to the extent permitted herein; provided,
however, that all or any portion of the rights and obligations of any Holder
under this Agreement may be transferred or assigned by such Holder only in
accordance with Section 2.12. Section 3.03 Recapitalization, Exchanges, Etc.
Affecting the Shares. The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all shares of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, share splits, recapitalizations, pro rata distributions of
shares and the like occurring after the date of this Agreement. - 19 -



--------------------------------------------------------------------------------



 
[exhibit104rra022.jpg]
Section 3.04 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement. Section 3.05
Specific Performance. Damages in the event of breach of this Agreement by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each such Person, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives any and all defenses it may have on the ground
of lack of jurisdiction or competence of the court to grant such an injunction
or other equitable relief. The existence of this right will not preclude any
such Person from pursuing any other rights and remedies at law or in equity that
such Person may have. Section 3.06 Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Section 3.07 Headings. The headings
in this Agreement are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof. Section 3.08 Governing Law. THIS AGREEMENT,
AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF
ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY
MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH - 20 -



--------------------------------------------------------------------------------



 
[exhibit104rra023.jpg]
DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. Section 3.09 Severability of Provisions. Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction. Section 3.10 Entire Agreement. This Agreement, the
Transaction Agreement and the Certificates of Designation is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. Section 3.11 Amendment. This Agreement may
be amended only by means of a written amendment signed by the Company and the
Majority Holders; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder. Section 3.12 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel. Section 3.13 Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Holders and the Company shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, - 21 -



--------------------------------------------------------------------------------



 
[exhibit104rra024.jpg]
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Holders under this Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except in each case
for any transferee or assignee of a Holder hereunder. Section 3.14 Independent
Nature of Holders’ Obligations. The obligations of each Holder under this
Agreement are several and not joint with the obligations of any other Holder,
and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement. Nothing contained herein,
and no action taken by any Holder pursuant thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose. Section 3.15 Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by a Holder under this Agreement, such action
shall be in such Holder’s sole discretion unless otherwise specified. [Signature
pages follow] - 22 -



--------------------------------------------------------------------------------



 
[exhibit104rra025.jpg]
IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written. COMPANY: LILIS ENERGY, INC. By: /s/ Joseph C.
Daches Name: Joseph C. Daches Title: President, Chief Financial Officer and
Treasurer [SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit104rra026.jpg]
SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW: By: /s/ Markus Specks
Name: Markus Specks Title: Managing Director THE VÄRDE FUND VI-A, L.P. By: Värde
Investment Partners G.P., LLC, its General Partner By: Värde Partners, L.P., its
Managing Member By: Värde Partners, Inc., its General Partner VÄRDE INVESTMENT
PARTNERS, L.P. By: Värde Investment Partners G.P., LLC, its General Partner By:
Värde Partners, L.P., its Managing Member By: Värde Partners, Inc., its General
Partner THE VÄRDE FUND XI (MASTER), L.P. By: Värde Fund XI G.P., LLC, its
General Partner By: Värde Partners, L.P., its Managing Member By: Värde
Partners, Inc., its General Partner VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER,
L.P. By: Värde Investment Partners G.P., LLC, its General Partner By: Värde
Partners, L.P., its Managing Member By: Värde Partners, Inc., its General
Partner THE VÄRDE SKYWAY MASTER FUND, L.P. By: The Värde Skyway Fund G.P., LLC,
its General Partner By: Värde Partners, L.P., its Managing Member By: Värde
Partners, Inc., its General Partner THE VÄRDE FUND XII (MASTER), L.P. By: The
Värde Fund XII G.P., LLC, its General Partner By: The Värde Fund XII UGP, LLC,
its General Partner By: Värde Partners, L.P., its Managing Member By: Värde
Partners, Inc., its General Partner [SIGNATURE PAGE TO REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------



 
[exhibit104rra027.jpg]
Annex A LILIS ENERGY, INC. Selling Stockholder Notice and Questionnaire The
undersigned beneficial owner of common stock (the “Registrable Securities”) of
Lilis Energy, Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Registration Statement”) for
the registration and resale under the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities, in accordance with the terms
of the Registration Rights Agreement (the “Registration Rights Agreement”) to
which this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement. Certain legal consequences arise
from being named as a selling stockholder in the Registration Statement and the
related prospectus. Accordingly, holders and beneficial owners of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not being named as a selling stockholder in the
Registration Statement and the related prospectus. NOTICE The undersigned
beneficial owner (the “Selling Stockholder”) of Registrable Securities hereby
elects to include the Registrable Securities owned by it in the Registration
Statement. The undersigned hereby provides the following information to the
Company and represents and warrants that such information is accurate:
QUESTIONNAIRE 1. Name. (a) Full Legal Name of Selling Stockholder (b) Full Legal
Name of Registered Holder (if not the same as (a) above) through which
Registrable Securities are held: (c) Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):
2. Address for Notices to Selling Stockholder: Telephone:



--------------------------------------------------------------------------------



 
[exhibit104rra028.jpg]
Fax: Contact Person: 3. Broker-Dealer Status: (a) Are you a broker-dealer? Yes 
No  (b) If “yes” to Section 3(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company? Yes  No  Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement. (c) Are you an
affiliate of a broker-dealer? Yes  No  (d) If you are an affiliate of a
broker-dealer, do you certify that you obtained the Registrable Securities in
the ordinary course of business, and at the time you obtained the Registrable
Securities to be resold, you had no agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities? Yes  No 
Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement. 4.
Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder. Except as set forth below in this Item 4, the undersigned is not
the beneficial or registered owner of any securities of the Company other than
the securities issuable pursuant to the Transaction Agreement. (a) Type and
Amount of other securities beneficially owned by the Selling Stockholder: 5.
Relationships with the Company: Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the



--------------------------------------------------------------------------------



 
[exhibit104rra029.jpg]
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past two years. State any exceptions here: The undersigned agrees to promptly
notify the Company of any material inaccuracies or changes in the information
provided herein that may occur subsequent to the date hereof at any time while
the Registration Statement remains effective; provided, that the undersigned
shall not be required to notify the Company of any changes to the number of
securities held or owned by the undersigned or its affiliates. By signing below,
the undersigned consents to the disclosure of the information contained herein
in its answers to Items 1 through 5 and the inclusion of such information in the
Registration Statement and the related prospectus and any amendments or
supplements thereto. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus and any amendments or
supplements thereto. IN WITNESS WHEREOF the undersigned, by authority duly
given, has caused this Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent. Date: Beneficial Owner: By:
Name: Title: PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND
EXECUTED NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL,
TO: Lilis Energy, Inc. 1800 Bering Drive, Suite 510 Houston, Texas 77057 Attn:
Christa Garrett Email: CGarrett@lilisenergy.com



--------------------------------------------------------------------------------



 